SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 12, 2008 RC2 CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0-22635 36-4088307 (Commission File Number) (I.R.S. Employer I.D. Number) 1111 West 22nd Street Suite 320 Oak Brook, Illinois 60523 (Address of Principal Executive Offices) (Zip Code) 630-573-7200 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 – Registrant's Business and Operations Item 1.01 Entry into a Material Definitive Agreement On September12, 2008, RC2 Corporation, a Delaware corporation (the "Company"), and certain of its subsidiaries entered into a Tenth Amendment to the Company's Amended and Restated Credit Agreement (the "Amendment").The Amendment extends the maturity date of the Company's credit facility to November14, 2008, and provides that during the period after the original maturity date of September14, 2008 and until the extended maturity date of November14, 2008, the Company may use proceeds of the revolving line of credit solely for general working capital purposes in the ordinary course of business.The Company paid a fee for the extension equal to 0.125% of the revolving credit commitments as of the date of the Amendment.In addition, to the extent the credit facility is still in effect on October14, 2008, the Company will be required to pay an extension fee on October14, 2008 equal to 0.125% of the revolving credit commitments in effect on such date.The Amendment also increased the applicable margin on the Company's revolving line of credit to LIBOR plus 2.00% to 3.50% per annum and the commitment fee to 0.40% to 0.50% per annum of the average daily unused portion of the revolving line of credit. This description of the Amendment does not purport to be complete and is qualified in its entirety by the terms and conditions of the Amendment, a copy of which is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d)Exhibits. The following exhibit is filed herewith: Exhibit 99.1 – Tenth Amendment to Amended and Restated Credit Agreement, dated as of September12, 2008, among the Company, certain of its subsidiaries, Harris, N.A., as lender and agent, and the other lenders named therein. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, RC2 Corporation has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RC2 CORPORATION Date:September15, 2008 BY/s/ Curtis W. Stoelting Curtis W. Stoelting, Chief ExecutiveOfficer 3
